Citation Nr: 0028331	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-32 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased an increased for residuals of 
a fractured pelvis and right femoral shaft, currently 
evaluated as 30 percent disabling.

2. Entitlement to an increased rating for residuals of a left 
wrist laceration with medial nerve involvement, currently 
evaluated as 10 percent disabling.

3. Entitlement to an increased rating for residuals of a 
laparotomy with resection of the terminal ileum and cecum, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel
INTRODUCTION

The veteran had active military service from November 1959 to 
March 1965.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.  In January 2000, the 
veteran's claims file was transferred to the VA RO in 
Detroit, Michigan, from where it now originates.

In the June 1995 notice of disagreement, the veteran's 
representative asserted that the veteran's left leg and knee, 
and his gait, were affected by the service-connected 
residuals of the fractured pelvis and right femoral shaft.  
Although, in an unappealed June 1997 rating decision, the RO 
denied service connection for a bilateral foot condition 
secondary to the service connected residuals of the fractured 
pelvis and right femoral shaft, it does not appear that the 
RO considered the issue of left leg and knee disabilities due 
to the service-connected residuals of the fractured pelvis 
and right femoral shaft.  As such, this matter is referred to 
the RO for appropriate development and adjudication.

In the June 1997 determination, the RO denied service 
connection for right ankle and bilateral foot disorders and 
varicose veins, as secondary to the service-connected 
residuals of the fractured pelvis and right femoral shaft.  
No notice of disagreement with this rating determination is 
of record and those issues cannot be recognized as part of 
the current appeal.  38 C.F.R. §§ 20.200, 20.201.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's case has been obtained by the 
RO.

2. The current residuals of the veteran's service-connected 
fractured pelvis and right femoral shaft are reflected by 
subjective complaints of pain after short periods of 
walking or standing and limping that caused back pain.  
The clinical manifestations of the well-healed fractures 
consist of a very slight shortening of the right lower 
limb and a slight limitation of motion of the right hip.

3. The service-connected residuals of the left wrist 
laceration with medial nerve involvement have not resulted 
in more than mild incomplete paralysis of the median 
nerve.

4. The current manifestations of the veteran's service-
connected residuals of a laparotomy with resection of the 
terminal ileum and cecum include frequent loose stools, 
without nausea or constipation.  There is no evidence of 
malnutrition and the veteran's weight has increased in 
recent years.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating greater than 30 
percent for residuals of a fractured pelvis and right 
femoral shaft have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.45, 
4.59, 4.71a , Diagnostic Code 5255 (1999).

2. The schedular criteria for a disability rating higher than 
10 percent for residuals of a left wrist laceration with 
medial nerve involvement are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.124a, Diagnostic 
Code 8515 (1999).

3. The schedular criteria for a rating in excess of 20 
percent for residuals of a laparotomy with resection of 
the terminal ileum and cecum have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.114, Diagnostic Code 7328 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran's claim for increased evaluations for residuals 
of a fractured pelvis and right femoral shaft, a left wrist 
laceration with medial nerve involvement and a laparotomy 
with intestinal resection is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a 
well-grounded claim).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim. 38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim, and that no further assistance to the 
veteran with respect to this claim is required to comply with 
38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the evidence of record pertaining to the history of his 
service-connected left wrist, right femur and intestinal 
disabilities and has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disabilities at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although a 
rating specialist is directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).



I. Factual Background

Service medical records document that, in September 1963, the 
veteran was seriously injured in a motor vehicle accident.  
He sustained fractures of the right femur and pelvis and a 
left wrist laceration with injury to the median nerve.  While 
hospitalized, he underwent a terminal small bowel resection.  

In August 1965, the RO granted service connection for status 
post laparotomy with resection of the terminal ileum and 
cecum and awarded a 20 percent disability rating.  Service 
connection was also granted for residuals of fractures of the 
pelvis and right femoral shaft and postoperative residuals of 
a laceration of the left wrist with median nerve damage; each 
disability was awarded a 10 percent evaluation.  

Thereafter, in December 1976, the RO assigned a 30 percent 
evaluation to the residuals of the veteran's fractured pelvis 
and right femoral shaft with instability of the right knee 
and laxity of the posterior cruciate and collateral 
ligaments.

In March 1995, the RO received the veteran's claim for an 
increased rating for his service-connected right femur, left 
wrist and intestinal disabilities.  VA medical records and 
examination reports, dated from 1995 to 2000, are associated 
with the claims folder.  They reflect VA treatment for 
complaints and treatment pertinent to peripheral vascular 
disease, hallux and toenail problems.

In a lengthy statement, received in July 1995 and accepted as 
his substantive appeal, the veteran described worsening 
vascular and circulatory problems behind his right knee and 
in his lower right extremity, associated with his accident in 
service.  He had right hip pain and walked with a limp.  The 
veteran received VA podiatry treatment necessitated by his 
limp that caused his feet to turn in the wrong direction and 
caused excessive growth of callous foot tissue.  Orthotics 
were provided.  He reported undergoing surgery on his right 
femoral artery several years earlier.  The veteran said his 
VA treating physician conducted blood tests that showed low 
calcium and vitamin A counts with little or no vitamin B-12; 
these abnormalities were attributed to his intestinal 
resection.

The veteran underwent a VA orthopedic examination in August 
1995 and reported progressive pain in his right hip, knee and 
upper leg, left wrist and both feet.  He stood on his feet 
all day in his work and noticed worsening pain.  Several 
years earlier he underwent surgery to the femoral artery to 
help correct vascular insufficiency in his right lower 
extremity.  As a result of the vascular problem, the 
veteran's right foot began to hurt and he walked with a 
limping gait that caused his left foot to hurt from favoring 
the right side of his body.  Currently, the veteran reported 
constant daily pain on his entire right lower part of his 
body with a limping painful gait secondary to the vascular 
insufficiency in his right foot and pain from the rod 
implanted in his right leg.

On examination, the veteran's right hip was non-tender and 
non-swollen.  Flexion of the hip was to 100 degrees; 
abduction was to 30 degrees.  There was a 12-inch lateral 
scar in the right upper leg that was well healed, non-tender 
and non-swollen.  The knee was non-tender and non-swollen.  
The patella was mobile.  Range of motion was extension to 180 
degrees; flexion to 100 degrees.  There was no evidence of 
ligamentous laxity.  The right lower leg showed some areas of 
discoloration and some patches of cyanosis.  The right foot 
was mildly swollen and tender.  Dorsiflexion was 30 degrees; 
plantar flexion was 40 degrees.  The left foot was also 
mildly discolored and mildly swollen.  Dorsiflexion was to 30 
degrees; plantar flexion to 40 degrees.  The veteran's left 
wrist had a six-inch scar on the palmar aspect that was well 
healed and non-tender.  Dorsiflexion of the left wrist was to 
45 degrees; palmar flexion was to 45 degrees.  Pertinent 
diagnoses included residual fracture of the pelvis and 
fracture of the right femur with rod insertion; residual 
contusion and strain of the right knee; post operative left 
wrist; and residual bilateral foot damage, with right foot 
vascular insufficiency and left foot pain secondary to right-
sided problems.  

August 1995 VA x-rays showed a healed fracture of the 
junction of the mid and distal aspects of the right femur 
with exuberant callous formation.  A long intramedullary rod 
was positioned with its inferior aspect somewhat posteriorly 
adjacent to the posterior cortex of the distal femur.  X-rays 
of the left wrist demonstrated no evidence of fracture or 
inflammatory arthritis; mild degenerative changes were seen 
in the right knee and hip joint.

An August 1995 VA intestinal examination report reflects the 
veteran's history of a partial colectomy at the time of his 
right femur and left wrist injuries.  His past medical 
history included pernicious anemia and right femoral stent 
placement.  He had no complaints and appeared in good health.  
The veteran worked as a production supervisor.  Medications 
included vitamin B-12.  

Findings on examination revealed that the veteran, who was 
right-handed, was 5 foot 10 inches tall and weighed 207 
pounds.  The veteran's lower right extremity was weaker than 
the left, secondary to his accident, but deep tendon reflexes 
were intact, bilaterally.  Gastrointestinal findings revealed 
decreased bowel sounds throughout.  The veteran reported a 
history of partial colectomy secondary to injury.  There were 
no hernias and the remainder of the gastrointestinal 
examination was unremarkable.  

A July 1996 VA outpatient record reflects the veteran's 
gastrointestinal complaints and history of more than three 
episodes of diarrhea and ten to twelve watery bowel movements 
daily.  There was some improvement with medication.  
Currently the veteran complained of nine bowel movements 
daily with increased gas, but no weight loss or abdominal 
pain.  The abdomen was soft and non-distended with positive 
bowel sounds.  The impression was status post bowel 
resection. 

In September 1996, the veteran underwent a VA orthopedic 
examination.  On examination, three scars were described.  
One proximal to the wrist was 2.5 centimeters, not elevated, 
non-keloid and non-tender.  One distal to the wrist joint was 
4 cm., extending into the palm and non-tender.  An 
approximately 9 cm curvilinear scar on the forearm from 
reconstructive surgery was non-tender to the touch.  There 
was a mild tingling sensation on the larger curvilinear scar.  
Examination of the thenar eminence showed wasting and atrophy 
of the abductor pollicis brevis muscle.  Examination of the 
hand showed wasting of the thenar muscles.  There was 
weakness in some abduction of the thumb joint.  Handgrip 
strength was mildly reduced to 4/5.  The veteran was able to 
hold things in his hand, but there was mild decreased 
handgrip.  Neurological examination showed equal sensation in 
the hand with sparing of sensation.  Range of motion of the 
wrist joint was palmar flexion from 0 to 30 degrees; 
extension from 0 to 30 degrees; radial deviation from 0 to 20 
degrees and ulnar deviation from 0 to 30 degrees.  The 
diagnostic impression was laceration of the hand that injured 
the medial nerve with wasting of the abductor pollicis brevis 
muscle and limited range of motion of the wrist.

In September 1996, the RO granted a separate service 
connected disability rating for residuals of a right knee 
contusion and strain with degenerative joint disease.  A 10 
percent disability evaluation was assigned, effective from 
March 1995.  

In February 2000, the veteran underwent a VA orthopedic 
examination.  The examination report reflects his history of 
injuries as described above.  He complained that his right 
leg easily tired after fifteen or twenty minutes.  Sometimes 
he had to limp and, as a result, developed back pain.  He 
also had aching in his right knee and leg cramps at night.  
On examination, the veteran was described as a healthy 
looking male who was somewhat overweight, weighing 232 
pounds.  He walked with a mild, right-sided limp, but on 
standing, his posture was good.  His pelvis seemed mildly 
tilted, and was lower on the right side.  Examination of the 
pelvis revealed that the alignment was normal in supine 
position and there was no tenderness anywhere, neither was 
there any deformity on palpation of the iliac crest. There 
was no tenderness or deformity of the right hip and femur.  
There was a surgical scar near the gluteal area that was well 
healed.  There was a 5/8-inch shortening of the right lower 
limb as compared to the left.  There was no tenderness over 
the thighbone neither was there any deformity.  Muscle tone 
was good.  X-rays of the pelvis appeared normal with no 
residual fracture at that time.  X-rays of the right femur 
revealed a fracture of the shaft in satisfactory position 
with the intramedullary rod in position.  The diagnosis was 
history of severe injuries through automobile accident with a 
healed fracture of the femur in satisfactory position.  There 
were no residuals of the fracture of the pelvis found. 

In February 2000, the veteran also underwent a VA general 
examination.  He reported that his legs tired easily with 
standing or walking after a short time.  His left hand was 
painful when he tried to grasp an object and the pain lasted 
up to several hours.  He had intermittent left thumb 
numbness.  Since undergoing the bowel resection, he had 
frequent bowel movements, up to eleven very small loose 
stools within twenty-four hours.  At times he had increased 
gas accumulation accompanied by a very small bowel movement, 
but denied rectal bleeding.  

On examination, the veteran was described as well developed, 
overweight and in no apparent acute distress.  He had a 5 
inches midline abdominal surgical scar that extended up to 
umbilicus.  There were normoactive bowel sounds with no 
palpable mass or organomegaly.  There was an S-shaped scar 
along the left forearm that extended into the palm and 
another 1 1/2 inch scar at the base of the left thumb.  Upon 
flexing the fingers, the tips reached the palm.  No 
significant atrophy of the thenar muscles was found and he 
had unrestricted movement of the thumb.  Neurologic 
examination revealed no motor loss.  Grip was 3-4/5 on the 
left and normal (5/5) on the right.  There was minimally 
decreased sensation along the medial aspect of the left 
thumb, otherwise sensation was intact.  Results of an 
electromyography (EMG) and nerve conduction study of the left 
upper extremity were normal.  A complete blood count (CBC) 
showed slightly decreased hemoglobin (13.7%).  The assessment 
was history of remote left medial nerve injury, with only 
subjective minimal residuals; normal EMG and NCV (nerve 
conduction velocity); residual scars from laceration of left 
forearm and thumb; short bowel syndrome secondary to partial 
resection of small bowel, cecum and colon for remote trauma 
sustained in motor vehicle accident, and chronic diarrhea 
secondary to above.

II. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. § 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-208 
(1995).  While the provisions of 38 C.F.R. § 4.40 do not 
require separate ratings based on pain, the Board is 
obligated to give reasons and bases pertaining to that 
regulation.  Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

A. Left Wrist

The veteran's medical records indicate that he is right hand 
dominant.  38 C.F.R. § 4.69 (1999). 

Peripheral neurological conditions are ordinarily rated in 
proportion to the impairment of motor or sensory function.  
See 38 C.F.R. § 4.120 (1999).  Neuritis, characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe incomplete paralysis.  38 C.F.R. § 
4.123 (1999).

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate incomplete paralysis.  See 38 C.F.R. § 
4.124 (1999).

Paralysis of the median nerve is rated under 38 C.F.R. § 
4.124a, Diagnostic Code 8515.  A 10 percent rating is 
warranted if there is mild incomplete paralysis of the median 
nerve of the major or minor extremity.  A 20 percent rating 
is warranted if there is moderate incomplete paralysis of the 
minor extremity.  A 40 percent rating is warranted if there 
is severe incomplete paralysis of the minor extremity.  A 60 
percent rating is warranted for complete paralysis of the 
median nerve of the minor extremity.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, moderate degree.  

After considering all of the relevant evidence, the Board 
finds that the residuals of an injury to the left wrist have 
not resulted in more than mild incomplete paralysis of the 
median nerve.  The Board notes that the most recent VA 
examination report reflected impairment of the wrist and hand 
that caused minimally decreased sensation, but only minimal 
impairment of the use of the hand.  Strength was near normal, 
and EMG and nerve conduction tests of the upper left 
extremity were normal.  Although the veteran reported 
subjective complaints of pain, there was no evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like, as would be 
expected in a little used part of the musculoskeletal system.  
See 38 C.F.R. § 4.40 (1999); DeLuca.  

The Board has considered the claim for a higher disability 
evaluation and finds such not to be in order under any 
applicable diagnostic code.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5213, 5214, and 5215 (impairment of 
supination and pronation, and ankylosis or limitation of 
motion of the wrist); 4.73, Diagnostic Codes 5301-09, Note 
(minimum 10 percent rating for limitation of motion of the 
hand due to muscle impairment).  Even if the factors of pain 
on use and excess fatigability of the affected joint were 
considered under the principles enunciated in DeLuca v. 
Brown, 8 Vet. App. at 202, the evidence required for a higher 
rating is not shown.  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 10 percent 
for residuals of an injury to the left wrist with median 
nerve involvement are not met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § § 4.124a, Diagnostic Code 8515.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt. 38 U.S.C.A. § 5107(b).

The medical evidence since the veteran reopened his claim has 
not shown that the surgical scars of the left wrist are 
poorly nourished with repeated ulceration, or painful and 
tender on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic codes 7803, 7804 (1998).  The scars observed on VA 
examination in August 1995 and September 1996 were found to 
be well healed, nonadherent, and nontender.  Accordingly, a 
separate compensable rating under the holding in Esteban v. 
Brown, 6 Vet. App. 259 (1994), is not warranted.

B. Right Femur

The service-connected residuals of the fractured pelvis and 
right femoral shaft are rated under the criteria for malunion 
of the femur, and the veteran's current 30 percent rating 
contemplates a marked knee or hip disability resulting from 
his fracture.  See 38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Under this diagnostic code, the next higher (60 percent) 
rating may be assigned for a fracture of the shaft or 
anatomical neck of the femur or for a fracture of the 
surgical neck of the femur with a false joint.  Id.  However, 
based upon the medical evidence of record, there is no 
probative evidence that the criteria for an evaluation in 
excess of 30 percent under Diagnostic Code 5255 are met.  The 
Board notes that the veteran is separately service-connected 
for his right knee disability under Diagnostic Code 5314-
5010; therefore, the right knee manifestations cannot also be 
considered under Diagnostic Code 5255 as well.  38 C.F.R. § 
4.14 (1999).

The veteran's currently assigned 30 percent rating 
contemplates malunion of the femur with marked hip 
disability.  Inasmuch as the fracture does not involve non 
union, or a fracture of the surgical neck with a false joint, 
and based on the findings on the VA examinations in August 
1995 and February 2000, does not involve ankylosis of the 
hip, see 38 C.F.R. § 4.71a, Diagnostic Code 5250 (1999), 
consideration of the veteran's entitlement to an increased 
schedular rating only involves consideration of the 
provisions of Diagnostic Code 5252.  38 C.F.R. § 4.71a, 
Diagnostic Code 5252 (1999).  Diagnostic Code 5252 rates a 
hip or thigh disability based on the extent or limitation of 
the hip or thigh.  According to that diagnostic code, a 30 
percent evaluation is assigned for limitation of flexion of 
the thigh to 20 degrees; limitation of flexion of the hip or 
thigh to 10 degrees warrants a 40 percent evaluation.  
 
Complete range of motion of the hip consists of flexion of 
the thigh to 125 degrees, extension to 0 degrees, and 
abduction from 0 degrees to 45 degrees.  38 C.F.R. § 4.71a, 
Plate II (1999).

Even with consideration of the court's holding in DeLuca v. 
Brown, 8 Vet. App.  at 202, the current evidence of record 
does not show that the veteran's service-connected residuals 
of a fracture pelvis and right femoral shaft warrants an 
evaluation in excess of 30 percent under Diagnostic Code 
5252.  Recent VA examinations have shown flexion in the right 
hip to 100 degrees and abduction to 30 degrees.  In 2000, the 
VA examiner reported normal pelvis alignment with no right 
thigh and hip deformity and no tenderness.  X-rays of the 
pelvis appeared normal with no residual fracture.  X-rays of 
the right femur revealed a healed fracture of the shaft in 
satisfactory position.  The range of hip flexion is currently 
much less restricted than is required for an evaluation in 
excess of the 30 percent under this diagnostic code, even 
with consideration of 38 C.F.R. § 4.45.  The veteran walked 
with a mild right-sided limp, but on standing his posture was 
good.  Pelvic alignment in the supine position was normal 
with no tenderness anywhere and no deformity on palpation of 
the iliac crest.  No incoordination was noted.  Thus, after 
considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
the court's decision in DeLuca, and even with consideration 
of the veteran's subjective complaints of pain, the Board 
finds that there is no basis for a grant of a rating in 
excess of 30 percent for the residuals of a fractured pelvis 
and right femoral shaft.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. § 4.71a, Diagnostic Code 5255.  Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

The right upper leg scar has not been shown to be poorly 
nourished with repeated ulceration, or painful and tender on 
objective demonstration.  38 C.F.R. § 4.118, Diagnostic codes 
7803, 7804 (1998).  The scar observed on VA examination in 
August 1995 and February 2000 was found to be well healed, 
non-swollen, and non-tender.  Accordingly, a separate 
compensable rating under the holding in Esteban v. Brown, 6 
Vet. App. at 259, is not warranted.

C. Intestinal Injury

Under Diagnostic Code 7328, for rating resection of small 
intestine, a 20 percent rating is warranted if the disorder 
is symptomatic with diarrhea, anemia and inability to gain 
weight.  38 C.F.R. § 4.114, Diagnostic Code 7328.  A 40 
percent rating is warranted if the disorder causes definite 
interference with absorption and nutrition, manifested by 
impairment of health objectively supported by examination 
findings including definite weight loss.  A 60 percent rating 
is warranted if the disorder causes marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss.  

Alternatively, under Diagnostic Code 7329, resection of the 
large intestine may be rated as 10 percent disabling if there 
are slight symptoms.  See 38 C.F.R. § 4.114, Diagnostic Code 
7329 (1999).  A 20 percent rating is warranted if there are 
moderate symptoms.  With severe symptoms, objectively 
supported by examination findings, a 40 percent rating is 
warranted. 

With loss of control of bowel movements, such a disorder may 
also be rated by analogy to impairment of anal sphincter 
control under Diagnostic Code 7332.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7332 (1999).  Under that diagnostic code, a 
30 percent rating is warranted if there are occasional 
involuntary bowel movements necessitating the wearing of a 
pad.  A 60 percent rating is warranted where there is 
extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is warranted where there is 
complete loss of sphincter control.  

Under Diagnostic Code 7301, for adhesions of the peritoneum, 
in order to warrant a 30 percent evaluation, there must be 
evidence of moderately severe adhesions, with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain.  38 C.F.R. 
Part 4, § 4.114, Diagnostic Code 7301 (1999).

Diagnostic Code 7319, for irritable colon syndrome, spastic 
colitis, mucous colitis, etc., provides for a maximum 
evaluation of 30 percent where there is evidence of severe 
disability, with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
See 38 C.F.R. §  4.114, Diagnostic Code 7319 (1999).

Ratings under Diagnostic Codes 7301 to 7329, 7331, 7342 and 
7345 to 7348 will not be combined with each other.  A single 
evaluation will be assigned under the Diagnostic Code which 
reflects the predominant disability picture, with elevation 
to the next higher level when the overall severity of the 
disability warrants such elevation.  38 C.F.R. § 4.114.  

Upon review of the evidence of record regarding an increased 
rating for the veteran's residuals of the intestinal 
resection, the Board has no reason to question the veracity 
of his related complaints, including experiencing frequent 
loose stools.  However, the Board is of the opinion that the 
20 percent rating currently assigned in consideration of the 
veteran's service-connected residuals of a laparotomy with 
resection of the terminal ileum and cecum is proper.  In 
reaching such conclusion, the Board would emphasize that the 
presence of anemia and/or diarrhea (assuming that the 
veteran's complaint of frequent, loose stools is analogous to 
diarrhea as the most recent examiner apparently did), is 
quite consistent with the description for such a disability 
at the 20 percent level, his current related evaluation.  
Entitlement to a 40 percent rating would require, in the 
first instance, impairment of health objectively supported by 
examination findings including definite weight loss.  
However, the veteran's weight is shown to have actually 
increased over the last several years, from 207 pounds on the 
examination by VA in August 1995 to 232 pounds on the 
examination by VA in February 2000, when the examiner 
described the veteran as well-developed, overweight and in no 
apparent acute distress. Therefore, a rating in excess of 20 
percent for the veteran's service-connected residuals of a 
laparotomy and intestinal resection of the terminal ileum and 
cecum is not in order.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.114, Diagnostic Code 7328.  

The Board notes that there is simply no evidence of severe 
disability, with diarrhea or alternating diarrhea and 
constipation, with more or less constant abdominal distress, 
or report of moderately severe adhesions of the peritoneum, 
with partial obstruction manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain.  See 38 C.F.R. Part 4, § 4.114, Diagnostic Codes 7319 
and 7301.  Nor did the veteran describe occasional 
involuntary bowel movements necessitating the wearing of a 
pad such as to warrant a higher evaluation under Diagnostic 
Code 7332.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. § 4.10, as pertinent 
to intestinal resection residuals and the extent that this 
condition causes impairment in the veteran's ability to 
function under the ordinary conditions of daily life.  
Although the veteran indicated on the occasion of his 
February 2000 VA examination that frequent loose stools were 
problematic, there was no report of nausea and vomiting.  
Although the veteran was diagnosed with chronic diarrhea, he 
has worked for the same company for nearly twenty-eight 
years, most recently as a production supervisor.  The latter 
consideration, in the Board's view, militates persuasively 
against any notion of entitlement to a higher disability 
rating predicated on the provisions of 38 C.F.R. § 4.10.

Finally, the medical evidence since the veteran reopened his 
claim has not shown that the surgical scar of the abdomen is 
poorly nourished with repeated ulceration, or painful and 
tender on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic codes 7803, 7804.  Accordingly, a separate 
compensable rating under the holding in Esteban v. Brown, 6 
Vet. App. at 259, is not warranted.

Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. § 
5107(b).

ORDER

An increased rating is denied for residuals of a fractured 
pelvis and right femoral shaft.

An increased rating is denied for residuals of a laparotomy 
with resection of the terminal ileum and cecum.

An increased rating is denied for residuals of a laceration 
of the left wrist with medial nerve involvement.



		
	ROBERT D. PHILIPP
	Veterans Law Judge
	Board of Veterans' Appeals



 

